Landon, J.:
Thomas Cornell resided in Kingston at the time of his death. The relator, who became trustee under liis will in 1893, resided and still resides in the city of Albany, and never has resided in Kingston. He has an office in Kingston for the business of the trust estate. He was assessed as such trustee upon the personal property of the estate every year from 1892 to 1897, both inclusive, and paid the taxes levied thereon. In 1898 he was assessed in a much larger amount than in previous years, and appeared before the assessor in due time and objected thereto, made proof of his non-residence, but stated that he would not object to a satisfactory assessment, and that he could make satisfactory arrangements as to an assessment in Albany. The assessor reduced the amount of the assessment one-half, but to that the relator still objects. He is not assessed upon the trust estate in Albany. The amount of the assessment, if any is proper in Kingston, does not appear to be excessive.
We think that the order should be affirmed. The assessor in Kingston had no jurisdiction. The non-resident trustee, if the assessment were satisfactory to him, could, of course, withhold all objection; but if he chose to insist upon his objection, he had the right to do so. The Tax Law (Gen. Laws, chap. 24, § 8, Laws of 1896, chap. 908) provides: “ Every person shall be taxed in the tax district where he resides when the assessment for taxation is made, for all personal property owned by him, or under his control as agent, trustee, guardian, executor or administrator.”
This does not give the assessor of the tax district where the person does not reside any jurisdiction. (Wilcox v. City of Rochester, 129 N. Y. 247.) It is possible the relator might, by his acts or declarations, estop himself from questioning the jurisdiction. He probably did so for the years previous to 1898 ; but we do not think that a proposal to submit to the jurisdiction, if the assessment should prove satisfactory, precludes the relator, in the absence of any evidence of his satisfaction, from insisting npon the objection of non-residence distinctly presented by him. Whether the relator escapes taxation altogether is not here material. We do not hold that *572an arrangement with an assessor in Kingston, without jurisdiction, would have any legal force with an assessor in Albany, with jurisdiction.
All concurred.
Order affirmed, with costs.